DATED             19 May 2006                    

ASPEN INSURANCE UK SERVICES LIMITED (1)

ASPEN INSURANCE HOLDINGS LIMITED (2)

and

SARAH ANN DAVIES (3)

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

COMPROMISE AGREEMENT

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

LeBoeuf, Lamb, Greene & MacRae
1 Minster Court
Mincing Lane
London EC3R 7YL

Tel: +44 (0)20 7459 5000
Fax: +44 (0)20 7459 5099
www.llgm.com


--------------------------------------------------------------------------------


THIS AGREEMENT is made as of the 19 day of May 2006

BETWEEN:

[spacer.gif] [spacer.gif] (1)  ASPEN INSURANCE UK SERVICES LIMITED, (Registered
in England No. 1184193), 30 Fenchurch Street, London EC3M 3BD, England (formerly
known as Wellington Re Services Limited) (the ‘‘Company’’);

[spacer.gif] [spacer.gif] (2)  ASPEN INSURANCE HOLDINGS LIMITED incorporated in
the Islands of Bermuda whose registered office is at Maxwell Roberts Building, 1
Church Street, Hamilton HM 11, Bermuda (‘‘Holdings’’); and

[spacer.gif] [spacer.gif] (3)  SARAH ANN DAVIES of Hollybush Cottages, 1
Hollybush Lane, Bendish, Whitwell, Hertfordshire SG4 8JB (hereinafter referred
to as the ‘‘Executive’’).

IT IS AGREED AS FOLLOWS:

[spacer.gif] [spacer.gif] 1.  INTERPRETATION

1.1    In this Agreement:

[spacer.gif] [spacer.gif] [spacer.gif] 1.2  ‘‘Group Company’’ shall mean any
holding company of the Company from time to time and any subsidiary of the
Company or of any such holding company from time to time. The terms ‘‘holding
company’’ and ‘‘subsidiary’’ shall have the meanings ascribed to them by Section
736 of the Companies Act 1985, as amended; and

[spacer.gif] [spacer.gif] [spacer.gif] 1.3  ‘‘Service Agreement’’ shall mean the
service agreement entered into between the Executive, Holdings and the Company
dated 24 September 2004, as subsequently amended.

[spacer.gif] [spacer.gif] 2.  ROLE CHANGE DATE AND HAND-OVER

[spacer.gif] [spacer.gif] [spacer.gif] 2.1  Subject to the provisions of Clause
2.2 below, the Executive’s employment as Chief Operating Officer with the
Company and Holdings will end on 31st May 2006 (the ‘‘Role Change Date’’);
immediately thereafter, and subject to the terms hereunder, the Executive will
be employed by the Company and Holdings as Director of Research and Development
and Business Change. For the avoidance of doubt, the provisions of this Clause
2.1 will not apply in the event that the circumstances provided for in Clause
2.2 below occur.

[spacer.gif] [spacer.gif] [spacer.gif] 2.2  In the event that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Executive gives to, or receives
from the Company or Holdings, 60 days' notice of termination of her employment;
and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the expiry of such notice will
result in the Executive's employment with the Company and Holdings terminating
prior to or on 31st May 2006 (the ‘‘Early Termination Date’’)

the Executive's employment with the Company and Holdings will terminate with
effect from the Early Termination Date.

[spacer.gif] [spacer.gif] [spacer.gif] 2.3  Payment of the Compensation Sum (as
defined below) will be conditional upon the Executive entering into a service
agreement (effective 1st June 2006) in the terms set out in Appendix B hereunder
(the ‘‘Director of R&D Agreement’’).

[spacer.gif] [spacer.gif] [spacer.gif] 2.4  During the course of the Executive’s
employment, the Executive hereby agrees to provide the Company with reasonable
assistance and co-operation in effecting a handover of the duties of Chief
Operating Officer to a replacement nominated by the Company subject to the
Company having appointed a replacement Chief Operating Officer and the Company
providing such appropriate facilities and resources as are necessary to enable
the Executive to comply with the requirements herein.

[spacer.gif] [spacer.gif] 3.  PAYMENT OF SALARY ETC

The Company will continue to provide the Executive with her salary and all other
contractual benefits up to the Role Change Date in the normal way. Within 14
days of the Role Change Date


--------------------------------------------------------------------------------


the Company will also pay the Executive in respect of her accrued but untaken
holiday (less such deductions for income tax and national insurance as are
required by law).

[spacer.gif] [spacer.gif] 4.  COMPENSATION PAYMENTS

[spacer.gif] [spacer.gif] [spacer.gif] 4.1  Subject to receipt by the Company of
a copy of this Agreement signed by the Executive and the attached certificate
signed by the Executive’s legal adviser together with a copy of the Director of
R&D Agreement signed by the Executive, the Company will:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  pay the Executive the sum of £67,810
as compensation in respect of her change of duties (the ‘‘Compensation Sum’’);
and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  subject to HM Revenue & Customs
limits and the rules of the Aspen UK Pension Plan (the ‘‘Pension Scheme’’)
within 14 days of the date of this Agreement pay the sum of £182,190 into the
Pension Scheme in order to provide additional benefits for the Executive (the
‘‘Pension Payment’’). If any part of the payment referred to in this Clause
4.1(b) cannot be made into the Pension Scheme within 30 days of the date of this
Agreement, the Company will increase the Compensation Sum payable under Clause
4.1(a) by an amount equal to the Pension Payment or that part of it that has not
been made into the Pension Scheme but subject to the deduction of such tax as
the Company is by law obliged to deduct and shall make payment of that amount to
the Executive within 14 days thereafter.

[spacer.gif] [spacer.gif] [spacer.gif] 4.2  In the event that the Executive's
employment with the Company and Holdings terminates prior to or on the Early
Termination Date (as set out in Clause 2.2 above), subject to receipt by the
Company of a copy of a compromise agreement in the form attached at Annex C to
this Agreement (except to the extent that a change in law requires modification
to such agreement) (the ‘‘Second Compromise Agreement’’) signed by the Executive
and the attached certificate signed by the Executive’s legal adviser the Company
will pay the Executive the additional sum of £513,032 as compensation for the
termination of her employment (the ‘‘Severance Payment’’).

[spacer.gif] [spacer.gif] [spacer.gif] 4.3  The Compensation Sum will be paid
subject to the deduction of income tax and employee National Insurance
Contributions except as to the first £30,000 of the Compensation Sum, which the
Company understands may be paid free of tax (but gives no guarantee or warranty
to that effect) in accordance with sections 401-403, Income Tax (Earnings and
Pensions) Act 2003.

[spacer.gif] [spacer.gif] [spacer.gif] 4.4  The Severance Payment will be paid
subject to such deductions for income tax and national insurance as are required
by law.

[spacer.gif] [spacer.gif] [spacer.gif] 4.5  The Compensation Sum will be paid to
the Executive within 14 days of the date of signature by her of this Agreement
and signature by her legal adviser of the attached certificate and receipt by
the Company of a copy (signed by the Executive) of the Director of R&D
Agreement. Payment will be made either by transfer to the Executive’s bank
account or by transfer to another account or fund designated by the Executive.

[spacer.gif] [spacer.gif] [spacer.gif] 4.6  The Severance Payment will be paid
to the Executive within 14 days of the Early Termination Date subject to
signature by her of the Second Compromise Agreement and signature by her legal
adviser of the certificate attached to the Second Compromise Agreement. Payment
will be made either by transfer to the Executive’s bank account or by transfer
to another account or fund designated by the Executive.

[spacer.gif] [spacer.gif] 4A  FOUNDER OPTIONS

On the date of this Agreement the Company shall deliver to the Executive a
letter in the form set out in Appendix D hereunder, signed for and on behalf of
the Company.


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 5.  WAIVER OF CLAIMS

[spacer.gif] [spacer.gif] [spacer.gif] 5.1  The Executive represents and
warrants that:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  she has instructed the Adviser who
is referred to in Clause 7 below to advise whether she has or may have any
Statutory Claims (as defined in paragraph 5.5) against the Company, any Group
Company, or any of its or their officers, employees or shareholders, arising out
of or in connection with her employment with the Company up to the date of this
Agreement or her change in duties on the Role Change Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  to the best of her knowledge and
belief she has provided the Adviser with whatever information is in her
possession to enable the Adviser to advise whether she has or may have any such
Statutory Claims; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  she, having had legal advice from
the Adviser, may have, in addition or alternative to a Statutory Claim, a claim
for breach of contract, wrongful dismissal, unlawful deductions from wages,
unfair dismissal and sex discrimination against the Company, any Group Company,
or its or their officers, employees or shareholders arising in the period prior
to the date of this Agreement or out of her change in duties on the Role Change
Date (the Alleged Claims); and

[spacer.gif] [spacer.gif] [spacer.gif] (d)  she, having had legal advice from
the Adviser, has no Statutory Claims other than those referred to in Clause
5.1(c) against the Company, any Group Company, or its or their officers,
employees or shareholders, arising out of or in connection with her employment
with the Company up to the date of this Agreement or her change in duties on the
Role Change Date.

[spacer.gif] [spacer.gif] [spacer.gif] 5.2  The Alleged Claims are hereby
unconditionally and irrevocably waived by the Executive and will not be
repeated, referred to or pursued either by the Executive or by anyone else on
her behalf.

[spacer.gif] [spacer.gif] [spacer.gif] 5.3  The Executive accepts the payments
under Clause 4 above in full and final settlement of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Alleged Claims; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  all other claims and rights of
action (whether under common law or otherwise) in any jurisdiction in the world,
howsoever arising, (including but not limited to contractual claims, breach of
contract and tort) which the Executive (or anyone on her behalf) has against the
Company, any Group Company, or its or their officers, employees or shareholders,
arising from or connected with the Executive's employment by the Company up to
the date of this Agreement and her change in duties on the Role Change Date and
any other matter concerning the Company or any Group Company arising out of her
employment up to the date of this Agreement whether such claims are known or
unknown to the Parties and whether or not they are or could be in the
contemplation of the Parties at the signature of this Agreement;

with the exception that Clauses 5.1 and 5.3 shall not apply to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  any pension rights or pension
benefits or unpaid pension contributions which have accrued to the Executive up
to the date of this Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any personal injury claims relating
to the Executive but not for any claims of compensation or damages for personal
injury which may be brought pursuant to discrimination legislation; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  any rights, claims or benefits
relating to those share options granted to the Executive on 20th August 2003
(the ‘‘Founder Options’’); and

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  any claim to enforce the terms of
this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 5.4  The Executive warrants that she is
not aware of any personal injury claim whatsoever (or any circumstances which
may give rise to one) subsisting at the date of this Agreement.


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 5.5  A Statutory Claim for the purposes
of this Clause 5 means any claim for or relating to unfair dismissal, a
statutory redundancy payment, equal pay, sex, race or disability discrimination,
working time, unauthorised deduction from wages, unlawful detriment on health
and safety grounds, a protective award, minimum wage, data protection, part-time
work, flexible workings information and consultation or any other statutory
employment rights which the Executive, (or anyone on her behalf), has or may
have under the Employment Rights Act 1996, the Equal Pay Act 1970, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Transfer of Undertakings (Protection of Employment)
Regulations 1981, the Working Time Regulations 1998, the Trade Union and Labour
Relations (Consolidation) Act 1992, the Public Interest Disclosure Act 1998, the
National Minimum Wage Act 1998, the Data Protection Act 1998, the Employment
Relations Act 1999, Transnational Information and Consultation of Employees
Regulations 1999, the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed-term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the Employment Act 2002, the Employment
Equality (Sexual Orientation) Regulations 2003, the Employment Equality
(Religion or Belief) Regulations 2003, the Employment Act 2002 (Dispute
Resolution) Regulations 2004, Information and Consultation of Employees
Regulations 2004, and any Treaty, Directive, Regulation or Recommendation of the
European Union relating to employment rights.

[spacer.gif] [spacer.gif] [spacer.gif] 5.6  It is a fundamental term of this
Agreement that the payments under Clause 4 above are conditional on the
Executive refraining from issuing or pursuing any type of employment related
proceedings in respect of the Alleged Claims, any other Statutory Claim or any
other contractual or common law claim howsoever arising in respect of the period
up to the date of this Agreement or the Executive’s change of duties on the Role
Change Date (with the exception of any claim for accrued pension rights or
pension benefits or unpaid pension contributions, or for personal injury but not
any claim for compensation or damages which may be brought pursuant to
discrimination legislation, or in respect of the Executive’s Founder Options or
to enforce the terms of this Agreement), against the Company, any Group Company,
or its or their officers, employees or shareholders and whether in an Employment
Tribunal, the High Court, a County Court or otherwise.

[spacer.gif] [spacer.gif] 6.  CONFIRMATION OF NO BREACHES

The Executive confirms and warrants to the Company that o the best of her
knowledge and belief she has not at any time during her employment committed a
fundamental breach of the terms of the Service Agreement.

[spacer.gif] [spacer.gif] 7.  LEGAL ADVICE

[spacer.gif] [spacer.gif] [spacer.gif] 7.1  The Executive confirms that she
advice from Mark Watson of Fox Williams solicitors, Ten Dominion Street, London
EC2M 2EE, a relevant independent adviser for the purposes of section 203 of the
Employment Rights Act 1996, as to the terms and effect of this Agreement and, in
particular, its effect on her ability to pursue her rights before an employment
tribunal. The Executive will procure that her legal adviser signs the attached
legal adviser’s certificate, which forms part of this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 7.2  The Company agrees to contribute up
to £30,000, (inclusive of disbursements, but exclusive of VAT) towards the
Executive's legal expenses incurred exclusively in connection with obtaining
legal advice on the change to her duties and the terms of this Agreement. This
sum will be paid direct to the Advisor within 28 days of receipt by the Company
of an invoice addressed to the Executive and marked payable by the Company.

[spacer.gif] [spacer.gif] 8.  SATISFACTION OF STATUTORY CONDITIONS

[spacer.gif] [spacer.gif] [spacer.gif] 8.1  This Agreement satisfies the
conditions for regulating compromise agreements under Section 203 of the
Employment Rights Act 1996, Regulation 35 of the Working Time Regulations 1998,
Section 77 of the Sex Discrimination Act 1975, Section 72 of the Race Relations
Act 1976, Section 9 of the Disability Discrimination Act 1995, Regulation 9 of
the


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   Part-Time Workers (Prevention of Less
Favourable Treatment) Regulations 2000, Regulation 10 of the Fixed Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002, Section 49
of the National Minimum Wage Act 1998, Paragraph 2(2) of Schedule 4 to the
Employment Equality (Religion or Belief) Regulations 2003 and Paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003.

[spacer.gif] [spacer.gif] [spacer.gif] 8.2  The Executive is aware of her rights
under the Employment Rights Act 1996, the Working Time Regulations 1998, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Part-Time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the National Minimum Wage Act 1998, the
Employment Equality (Religion or Belief) Regulations 2003 and the Employment
Equality (Sexual Orientation) Regulations 2003 and has informed the Company of
any and all claims that she might seek to bring arising from her employment to
the date of this Agreement or her change in duties. This Agreement relates to
her claims for breach of contract, unfair dismissal, sex discrimination, race
discrimination, disability discrimination, sexual orientation discrimination,
religion or belief discrimination, any claim under the Working Time Regulations
1998, any claim under the National Minimum Wage Act 1998, the Part-Time Workers
(Prevention of Less Favourable Treatment) Regulations 2000, the Fixed Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002 or any
claim for unlawful deductions from wages under the Employment Rights Act 1996.

[spacer.gif] [spacer.gif] 9.  CONFIDENTIALITY

[spacer.gif] [spacer.gif] 9.1  Save by reason of any legal obligation or to
enforce the terms of this Agreement, the Executive will not make any derogatory
or disparaging comments about the Company, any Group Company or any of its or
their shareholders, directors, officers, employees or agents.

[spacer.gif] [spacer.gif] 9.2  Save by reason of any legal obligation or to
enforce the terms of this Agreement, the Company (for and on behalf of itself
and any Group Company) will not make or cause to be made or publish or cause to
be published nor authorise, facilitate or condone and will use its reasonable
endeavours to procure that its directors, officers, employees or agents will not
make or cause to be made nor authorise, facilitate or condone any derogatory or
disparaging comments about the Executive.

[spacer.gif] [spacer.gif] 10.  NO ADMISSION OF LIABILITY

This Agreement is made without any admission on the part of the Company or any
Group Company that it has or they have in any way breached any law or regulation
or that the Executive has any claims against the Company or any Group Company.

[spacer.gif] [spacer.gif] 11.  TAX INDEMNITY

The Executive hereby agrees to be responsible for the payment of any tax and
employee’s national insurance contributions imposed by any competent taxation
authority in respect of any of the payments and benefits provided under this
Agreement (other than for the avoidance of doubt, any tax and/or employee’s
national insurance contributions deducted or withheld by the Company in paying
the sums to the Executive). The Executive further agrees to indemnify the
Company and all Group Companies and keep them indemnified on an ongoing basis
against any claim or demand which is made by any competent taxation authority
against the Company or any Group Company in respect of any liability of the
Company or any Group Company to deduct an amount of tax or an amount in respect
of tax or any employee’s national insurance contributions from the payments made
and benefits provided under this Agreement, including any related interest or
penalties imposed by any competent taxation authority save where such interest
or penalties arise out of the delay, error or default of the Company or any
Group Company or of its or their failure to account to HM Revenue & Customs for
deductions which have been made. The Company will forthwith upon receipt by it
or any Group Company of any request for payment, assessment, demand or other
notification of liability or potential liability to tax or National Insurance
contributions interest or penalties, or it or they otherwise becoming aware of
any circumstances which may give rise to a claim under this indemnity forward
such request, assessment, demand or notification or


--------------------------------------------------------------------------------


notify such circumstances to the Executive and shall thereafter take such action
in relation thereto as the Executive may require and shall co-operate so far as
reasonable in any challenge which the Executive may pursue to such request,
assessment, demand, notification or circumstances.

[spacer.gif] [spacer.gif] 12.  THIRD PARTY RIGHTS

Notwithstanding the Contracts (Rights of Third Parties) Act 1999 this Agreement
may be varied by agreement between the Executive and the Company.

[spacer.gif] [spacer.gif] 13. APPLICABLE LAW

This Agreement is subject to English law and the exclusive jurisdiction of the
English courts.

/s/ Sarah Ann Davies                            

Sarah Ann Davies

19 May 2006                                            

dated

/s/ Christopher O’Kane                        

For and on behalf of Aspen Insurance UK Services Limited

19 May 2006                                            

dated

/s/ Christopher O’Kane                        

For and on behalf of Aspen Insurance Holdings Limited

19 May 2006                                            

dated


--------------------------------------------------------------------------------


APPENDIX A

LEGAL ADVISER’S CERTIFICATE

I, Mark Watson of Fox Williams solicitors, Ten Dominion Street, London EC2M 2EE
hereby confirm to Aspen Insurance UK Services Limited that I am an independent
adviser for the purposes of section 203 of the Employment Rights Act 1996 and
that I have advised Sarah Ann Davies as to the terms and effect of this
Agreement and its effect on her ability to pursue her rights before an
employment tribunal. There was in force, when such advice was given, a policy of
insurance covering the risk of a claim by Sarah Ann Davies in respect of loss
arising in consequence of such advice, disregarding any uninsured deductible or
excess.

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Mark Watson

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated


--------------------------------------------------------------------------------


APPENDIX B

[Director of R&D Agreement]


--------------------------------------------------------------------------------


APPENDIX C

Second Compromise Agreement

THIS AGREEMENT is made as of the             day of                 2006

BETWEEN:

[spacer.gif] [spacer.gif] (1)  ASPEN INSURANCE UK SERVICES LIMITED, (Registered
in England No. 1184193), 100 Leadenhall Street, London EC3A 3DD, England
(formerly known as Wellington Re Services Limited) (the ‘‘Company’’);

[spacer.gif] [spacer.gif] (2)  ASPEN INSURANCE HOLDINGS LIMITED incorporated in
the Islands of Bermuda whose registered office is at Cedar Avenue, Hamilton,
Bermuda (‘‘Holdings’’); and

[spacer.gif] [spacer.gif] (3)  SARAH ANN DAVIES of Hollybush Cottages, Bendish,
Whitwell, Hertfordshire SG4 8JB (hereinafter referred to as the ‘‘Executive’’).

IT IS AGREED AS FOLLOWS:

[spacer.gif] [spacer.gif] 1.  INTERPRETATION

[spacer.gif] [spacer.gif] [spacer.gif] 1.1  In this Agreement:

[spacer.gif] [spacer.gif] [spacer.gif] 1.2  ‘‘Group Company’’ shall mean any
holding company of the Company from time to time and any subsidiary of the
Company or of any such holding company from time to time. The terms ‘‘holding
company’’ and ‘‘subsidiary’’ shall have the meanings ascribed to them by Section
736 of the Companies Act 1985, as amended;

[spacer.gif] [spacer.gif] [spacer.gif] 1.3  ‘‘Service Agreement’’ shall mean the
service agreement entered into between the Executive, Holdings and the Company
dated 24 September 2004, as subsequently amended;

[spacer.gif] [spacer.gif] [spacer.gif] 1.4  ‘‘Severance Payment’’ shall mean the
sum of £513,032 payable under the terms of Clause 4.2 of the compromise
agreement between the Executive and the Company and Holdings, dated [insert
date]; and

[spacer.gif] [spacer.gif] [spacer.gif] 1.5  ‘‘Termination Date’’ shall mean
[insert date].

[spacer.gif] [spacer.gif] 2.  TERMINATION DATE

[spacer.gif] [spacer.gif] [spacer.gif] 2.1  The Executive’s employment with the
Company and Holdings terminated with effect from the Termination Date.

[spacer.gif] [spacer.gif] [spacer.gif] 2.2  The Company will continue to provide
the Executive with her salary and all other contractual benefits up to the
Termination Date in the normal way. Within 14 days of the Termination Date the
Company will also pay the Executive in respect of her accrued but untaken
holiday (less such deductions for income tax and national insurance as are
required by law).

[spacer.gif] [spacer.gif] 3.  WAIVER OF CLAIMS

3.1    The Executive represents and warrants that:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  she has instructed the Adviser who
is referred to in Clause 5 below to advise whether she has or may have any
Statutory Claims (as defined in paragraph 3.5) against the Company, any Group
Company, or any of its or their officers, employees or shareholders, arising out
of or in connection with her employment by the Company or the termination
thereof; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  to the best of her knowledge and
belief she has provided the Adviser with whatever information is in her
possession to enable the Adviser to advise whether she has or may have any such
Statutory Claims; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  she, having had legal advice from
the Adviser, may have, in addition or alternative


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   to a Statutory Claim, a claim for
breach of contract, wrongful dismissal, unlawful deductions from wages, unfair
dismissal and sex discrimination against the Company, any Group Company, or its
or their officers, employees or shareholders in connection with her employment
with the Company or the termination thereof (the Alleged Claims); and

[spacer.gif] [spacer.gif] [spacer.gif] (d)  she, having had legal advice from
the Adviser, has no Statutory Claims other than those referred to in Clause
5.1(c) against the Company, any Group Company, or its or their officers,
employees or shareholders, arising out of or in connection with her employment
with the Company or the termination thereof.

[spacer.gif] [spacer.gif] [spacer.gif] 3.2  The Alleged Claims are hereby
unconditionally and irrevocably waived by the Executive and will not be
repeated, referred to or pursued either by the Executive or by anyone else on
her behalf.

[spacer.gif] [spacer.gif] [spacer.gif] 3.3  The Executive accepts the Severance
Payment in full and final settlement of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Alleged Claims; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  all other claims and rights of
action (whether under common law or otherwise) in any jurisdiction in the world,
howsoever arising, (including but not limited to contractual claims, breach of
contract and tort) which the Executive (or anyone on her behalf) has against the
Company, any Group Company, or its or their officers, employees or shareholders,
arising from or connected with the Executive's employment by the Company or the
termination thereof and any other matter concerning the Company or any Group
Company whether such claims are known or unknown to the Parties and whether or
not they are or could be in the contemplation of the Parties at the signature of
this Agreement;

with the exception that Clauses 3.1 and 3.3 shall not apply to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  any pension rights or pension
benefits or unpaid pension contributions which have accrued to the Executive up
to the Termination Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any personal injury claims relating
to the Executive but not for any claims of compensation or damages for personal
injury which may be brought pursuant to discrimination legislation; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  any rights, claims or benefits
relating to those share options granted to the Executive on 20th August 2003
(the ‘‘Founder Options’’); and

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  any claim to enforce the terms of
this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 3.4  The Executive warrants that she is
not aware of any personal injury claim whatsoever (or any circumstances which
may give rise to one) subsisting at the Termination Date.

[spacer.gif] [spacer.gif] [spacer.gif] 3.5  A Statutory Claim for the purposes
of this Clause 3 means any claim for or relating to unfair dismissal, a
statutory redundancy payment, equal pay, sex, race or disability discrimination,
working time, unauthorised deduction from wages, unlawful detriment on health
and safety grounds, a protective award, minimum wage, data protection, part-time
work, flexible workings information and consultation or any other statutory
employment rights which the Executive, (or anyone on her behalf), has or may
have under the Employment Rights Act 1996, the Equal Pay Act 1970, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Transfer of Undertakings (Protection of Employment)
Regulations 1981, the Working Time Regulations 1998, the Trade Union and Labour
Relations (Consolidation) Act 1992, the Public Interest Disclosure Act 1998, the
National Minimum Wage Act 1998, the Data Protection Act 1998, the Employment
Relations Act 1999, Transnational Information and Consultation of Employees
Regulations 1999, the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed-term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the Employment Act 2002, the Employment
Equality (Sexual Orientation) Regulations


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   2003, the Employment Equality (Religion
or Belief) Regulations 2003, the Employment Act 2002 (Dispute Resolution)
Regulations 2004, Information and Consultation of Employees Regulations 2004,
and any Treaty, Directive, Regulation or Recommendation of the European Union
relating to employment rights.

[spacer.gif] [spacer.gif] 4.  CONFIRMATION OF NO BREACHES

The Executive confirms and warrants to the Company that to the best of her
knowledge and belief she has not at any time during her employment committed a
fundamental breach of the terms of the Service Agreement.

[spacer.gif] [spacer.gif] 5.  LEGAL ADVICE

[spacer.gif] [spacer.gif] [spacer.gif] 5.1  The Executive confirms that she has
received advice from [insert name] of [insert firm], a relevant independent
adviser for the purposes of section 203 of the Employment Rights Act 1996, as to
the terms and effect of this Agreement and, in particular, its effect on her
ability to pursue her rights before an employment tribunal. The Executive will
procure that her legal adviser signs the attached legal adviser’s certificate,
which forms part of this Agreement.

[spacer.gif] [spacer.gif] 6.  SATISFACTION OF STATUTORY CONDITIONS

[spacer.gif] [spacer.gif] [spacer.gif] 6.1  This Agreement satisfies the
conditions for regulating compromise agreements under Section 203 of the
Employment Rights Act 1996, Regulation 35 of the Working Time Regulations 1998,
Section 77 of the Sex Discrimination Act 1975, Section 72 of the Race Relations
Act 1976, Section 9 of the Disability Discrimination Act 1995, Regulation 9 of
the Part-Time Workers (Prevention of Less Favourable Treatment) Regulations
2000, Regulation 10 of the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, Section 49 of the National Minimum Wage Act 1998,
Paragraph 2(2) of Schedule 4 to the Employment Equality (Religion or Belief)
Regulations 2003 and Paragraph 2(2) of Schedule 4 to the Employment Equality
(Sexual Orientation) Regulations 2003.

[spacer.gif] [spacer.gif] [spacer.gif] 6.2  The Executive is aware of her rights
under the Employment Rights Act 1996, the Working Time Regulations 1998, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Part-Time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the National Minimum Wage Act 1998, the
Employment Equality (Religion or Belief) Regulations 2003 and the Employment
Equality (Sexual Orientation) Regulations 2003 and has informed the Company of
any and all claims that she might seek to bring in connection with her
employment with the Company or the termination thereof. This Agreement relates
to her claims for breach of contract, unfair dismissal, sex discrimination, race
discrimination, disability discrimination, sexual orientation discrimination,
religion or belief discrimination, any claim under the Working Time Regulations
1998, any claim under the National Minimum Wage Act 1998, the Part-Time Workers
(Prevention of Less Favourable Treatment) Regulations 2000, the Fixed Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002 or any
claim for unlawful deductions from wages under the Employment Rights Act 1996.

[spacer.gif] [spacer.gif] 7.  POST-TERMINATION RESTRAINTS

[spacer.gif] [spacer.gif] [spacer.gif] 7.1  The Executive acknowledges that the
provisions of Clause 11 (Confidentiality) and Clause 14 (Restrictive Covenants)
of the Service Agreement will (subject always to the provisions of Clause 7.2
below and to the extent that they are applicable in the circumstances of the
termination of the Executive’s employment with the Company) remain in full force
and effect despite the termination of her employment.

[spacer.gif] [spacer.gif] [spacer.gif] 7.2  Notwithstanding the provisions of
Clause 7.1 above, the restrictions contained in Clause 14.4 of the Service
Agreement will be limited to the Executive covenanting with the Company that she
will not, for the period of 12 months after the termination of her


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   employment, be employed, engaged,
interested in or concerned with any business or undertaking which is engaged,
interested in or concerned with any business or undertaking which is
headquartered in Bermuda and is itself engaged, interested in or concerned with
property or casualty insurance or reinsurance, whose shares are listed on the
New York Stock Exchange or NASDAQ.

[spacer.gif] [spacer.gif] 8.  NO ADMISSION OF LIABILITY

This Agreement is made without any admission on the part of the Company or any
Group Company that it has or they have in any way breached any law or regulation
or that the Executive has any claims against the Company or any Group Company.

[spacer.gif] [spacer.gif] 9.  APPLICABLE LAW

This Agreement is subject to English law and the exclusive jurisdiction of the
English courts.

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Sarah Ann Davies

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

For and on behalf of Aspen Insurance UK Services Limited

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

For and on behalf of Aspen Insurance Holdings Limited

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated


--------------------------------------------------------------------------------


SCHEDULE TO APPENDIX C

LEGAL ADVISER’S CERTIFICATE

I, [name of solicitor] of [address of firm] hereby confirm to Aspen Insurance UK
Services Limited that I am an independent adviser for the purposes of section
203 of the Employment Rights Act 1996 and that I have advised Sarah Ann Davies
as to the terms and effect of this Agreement and its effect on her ability to
pursue her rights before an employment tribunal. There was in force, when such
advice was given, a policy of insurance covering the risk of a claim by Sarah
Ann Davies in respect of loss arising in consequence of such advice,
disregarding any uninsured deductible or excess.

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[name of adviser]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated


--------------------------------------------------------------------------------


APPENDIX D

Side letter re Founder Options [2006]


--------------------------------------------------------------------------------
